[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Bar Assn. v. Turner, Slip Opinion No. 2020-Ohio-4030.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-4030
                   CINCINNATI BAR ASSOCIATION v. TURNER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Cincinnati Bar Assn. v. Turner, Slip Opinion No.
                                   2020-Ohio-4030.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to hold property of clients in an interest-bearing client
        trust account separate from lawyer’s own property—Conditionally stayed
        one-year suspension.
     (No. 2020-0470—Submitted May 13, 2020—Decided August 13, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-045.
                             _______________________
        Per Curiam.
                                 SUPREME COURT OF OHIO




        {¶ 1} Respondent, Jamie Lynn Turner, of Cincinnati, Ohio, Attorney
Registration No. 0084730, was admitted to the practice of law in Ohio in 2009.1
        {¶ 2} In a December 2019 amended complaint, relator, Cincinnati Bar
Association, charged Turner with committing professional misconduct in three
client matters and failing to deposit client funds into a trust account. Turner
stipulated to the charges relating to her client trust account but denied the other
allegations. After a hearing, a three-member panel of the Board of Professional
Conduct dismissed most of the alleged rule violations, found that she had failed to
properly use her client trust account, and recommended that she serve a
conditionally stayed one-year suspension. The board has issued a report adopting
the panel’s findings of misconduct and recommended sanction, and neither party
has objected to the board’s report.
        {¶ 3} Based on our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                         Misconduct
        {¶ 4} The board found that Turner mishandled clients’ retainers in two
matters and generally failed to deposit retainers into her client trust account for
nearly two years.
        {¶ 5} Specifically, in February 2017, a client hired Turner to represent him
in a divorce proceeding and paid Turner $2,500, which, according to their written
retainer agreement, she was supposed to draw against to charge her hourly fee.
Turner, however, failed to deposit the client’s retainer into her trust account. Based
on this conduct, Turner stipulated and the board found that she violated
Prof.Cond.R. 1.15(a) (requiring a lawyer to hold property of clients in an interest-
bearing client trust account, separate from the lawyer’s own property).


1. Turner was also admitted to the practice of law in Kentucky in 2009, although in January 2017,
Kentucky suspended her license for noncompliance with that state’s continuing-legal-education
requirements.




                                               2
                                 January Term, 2020




        {¶ 6} In September 2018, another client hired Turner to represent her in a
divorce proceeding and the client’s sister paid Turner a $5,000 retainer and $375
for a filing fee—both by credit card. Turner again failed to deposit any of the funds
into her client trust account. The following month, the client terminated Turner’s
representation. Although Turner had not filed a divorce complaint—and therefore
had not expended the funds for the filing fee—she failed to return the $375 until
after her March 2020 disciplinary hearing.
        {¶ 7} Based on this conduct, Turner stipulated and the board found that she
violated Prof.Cond.R. 1.15(c) (requiring a lawyer to deposit into a client trust
account legal fees and expenses that have been paid in advance) and 1.15(d)
(requiring a lawyer to promptly deliver funds or other property that the client is
entitled to receive). See Board of Commissioners on Grievances and Discipline
Advisory Opinion No. 2007-3 (Apr. 13, 2007), syllabus (“credit card payments for
advances on unearned legal fees and advances on future legal expenses must go
into a client trust account”).
        {¶ 8} Finally, between February 2017 and November 2019, Turner was
attorney of record in 19 domestic-relations cases, which she admitted required the
handling of client funds. Turner, however, deposited those client funds into her
operating account rather than her client trust account. She also admitted that she
did not regularly use her client trust account during that time period. Based on that
conduct, Turner stipulated and the board found that she committed another
violation of Prof.Cond.R. 1.15(a).
        {¶ 9} We agree with the board’s findings of misconduct.
                                     Sanction
        {¶ 10} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.




                                         3
                             SUPREME COURT OF OHIO




       {¶ 11} The board found one aggravating factor—that Turner had committed
multiple offenses. See Gov.Bar R. V(13)(B)(4). As for mitigating factors, the
board found that Turner has a clean disciplinary record in Ohio and that she had
lacked a dishonest or selfish motive, made full and free disclosures to the board and
showed a cooperative attitude toward the disciplinary proceedings, and submitted
evidence of good character. See Gov.Bar R. V(13)(C)(1), (2), (4), and (5). The
board also credited Turner for her sincere expression of remorse and her
commitment to rectify her misconduct. The board noted that Turner is a solo
practitioner without any staff and that prior to the disciplinary investigation, she
had failed to study and understand Prof.Cond.R. 1.15’s requirements. Despite those
shortcomings, the board found no indication that Turner had failed to provide the
legal services for which her clients had paid her. The board also concluded that at
the time of her disciplinary hearing, she was in compliance with Prof.Cond.R. 1.15.
       {¶ 12} In crafting a recommended sanction, the board found Toledo Bar
Assn. v. Gregory, 132 Ohio St.3d 110, 2012-Ohio-2365, 969 N.E.2d 1182, most
instructive. Similar to the facts here, the panel in Gregory had dismissed most of
the misconduct allegations against the attorney, except those relating to her failure
to deposit two client retainers into her trust account. Id. at ¶ 3. The attorney also
admitted that she had failed to maintain the required records for the account and to
perform and retain monthly reconciliations of the account. As aggravating factors,
the attorney had engaged in a pattern of misconduct involving multiple offenses.
Mitigating factors included the attorney’s clean disciplinary record, the absence of
a dishonest or selfish motive, her cooperation in the disciplinary proceedings, her
acknowledgment of the wrongful nature of her conduct, and the absence of lasting
harm to her clients. We suspended the attorney for six months but stayed the
suspension on conditions, including that she complete six hours of continuing legal
education (“CLE”) in law-office management and complete a one-year term of
monitored probation. Id. at ¶ 16.




                                         4
                                January Term, 2020




       {¶ 13} The board here expressed concern about the number of Turner’s
trust-account violations and her poor office-management skills. But those concerns
were tempered, the board found, by the lack of evidence in the record. Specifically,
the board noted that with respect to the general client-trust-account violation,
relator had failed to present evidence about the terms of Turner’s engagements with
her 19 domestic-relations clients, the services she had rendered, the amount of
funds she had received, or how she had disposed of those funds. The record is
limited to the fact that between February 2017 and November 2019, there was
minimal activity in Turner’s client trust account even though she was representing
those clients. Based on this record, the board recommends that we suspend Turner
for one year, with the entire suspension stayed on the conditions that she complete
CLE courses in law-office management, complete a one-year term of monitored
probation, and refrain from any further misconduct.
       {¶ 14} Given that Turner failed to properly deposit retainers into her client
trust account—or to even use the account—for almost two years, we agree that a
one-year suspension, stayed in its entirety on conditions, including monitored
probation, is appropriate. That sanction is consistent with the sanctions we have
imposed on other attorneys who similarly failed to comply with the requirements
of Prof.Cond.R. 1.15 over an extended period of time. See, e.g., Disciplinary
Counsel v. Daniell, 140 Ohio St.3d 67, 2014-Ohio-3161, 14 N.E.3d 1040.
                                    Conclusion
       {¶ 15} Jamie Lynn Turner is hereby suspended from the practice of law in
Ohio for one year, with the entire suspension stayed on the conditions that she (1)
complete a minimum of six hours of CLE in law-office management within 90 days
of our disciplinary order, in addition to the other requirements of Gov.Bar R. X, (2)
complete a one-year term of monitored probation pursuant to Gov.Bar R. V(21),
with the monitoring to focus on law-office management and maintenance of
Turner’s client trust account, and (3) refrain from any further misconduct. If Turner




                                         5
                               SUPREME COURT OF OHIO




fails to comply with any condition of the stay, the stay will be lifted and she will
serve the entire one-year suspension. Costs are taxed to Turner.
                                                            Judgment accordingly.
           O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                 _________________
           Edwin W. Patterson III, Bar Counsel; Goldberg Evans, L.L.C., and Shawn
M. Evans; and Beckman, Weil, Shepardson, L.L.C., and Stephanie M. Day, for
relator.
           Peter Rosenwald, for respondent.
                                 _________________




                                          6